11. Protection of animals at the time of killing (
rapporteur. - Madam President, I have two or three short technical, but important, points.
Firstly, we have a block of amendments proposed by the Agriculture Committee, among others Amendment 64. This amendment should be voted separately. It focuses on the issue of creating the National Reference Centre, which is a very important part of the whole regulation. The Agriculture Committee has proposed to remove the obligation to create the Reference Centre at a national level. My opinion, as the rapporteur, is that this is against the general logic of the whole regulation. I suggest voting on Amendment 64 separately.
Secondly, please note Amendment 28, which focuses on the controversial and emotional question of ritual slaughter. Voting in favour of this amendment will eliminate the possibility of a total ban on ritual slaughter at national level. Voting against Amendment 28 will preserve the possibility of this ban.
The third point concerns Amendment 85. The Commission has proposed to reduce the time of transport of animals from farms and waiting in slaughterhouses to 24 hours. Voting in favour of Amendment 85 will eliminate this reduction of transport time. Voting against Amendment 85 will support the Commission proposal to reduce the transport time.